Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 02/14/2022 is acknowledged.
Response to Amendment
Claims 1, 2, 5, and 8 have been amended. claims 1-20 are pending and of those claims 11-20 are withdrawn due to election. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Verpacking (DE 29621214) in view of Eichler (DE 3941111).
Regarding Claim 1, Verpacking teaches a display system Fig. 1 and 2 goods carrier 1 comprising: a tray portion Fig. 1 & 2 chute 2 configured for holding and displaying a product [0043]; and a display header Fig. 1 & 2 top sign 3, locking tabs 12, and insertion pins 9 movably [0025] The top sign can be pivoted relative to the insertion pin along the bending line, so that it can be used as a cover for the chute at the same time... since the top sign only has to be lifted and the insertion pins have to be fully inserted into the chute coupled to the tray portion Fig. 1 & 2 chute 2 which includes a header board Fig. 1 & 2 top sign 3 connected to a header mount Fig. 1 & 2 locking tabs 12 via a rigid stem Fig. 1 & 2 insertion pins 9, wherein the display header Fig. 1 & 2 top sign 3, locking tabs 12, and insertion pins 9 is movable from a retracted shipping position Fig. 2 to an extended display position Fig. 1 [0059]. 
Verpacking does not teach wherein an actuator movably couples the header mount and the stem to a wall of the tray portion by applying a biasing force which automatically pivots the header mount and the stem to an upright position thereby placing the display header into the extended display position.
Eichler teaches a sales display with crowner made of cardboard for displaying and receiving goods for a set up location in a store. Eichler further teaches wherein an actuator Fig. 1-3 tension, pulling element 9 movably couples the header mount Fig. 1-3 crowner 6 to a wall of the tray portion Fig. 1 back wall of receptacle 2 by applying a biasing force [0006] which automatically pivots [0015,0016] the header mount Fig. 1-3 crowner 6 to an upright position Fig. 3 thereby placing the display header Fig. 1-3 crowner 6 into the extended display position [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Verpacking to incorporate the teachings of Eichler to include a tension element at each of the pivotal points of the two insertion pins 9 to a corresponding place on the back wall of the chute 2 near the recess 8 where the tension element begins in a tension state where the top sign 3 is horizontal along the top of chute 2 when a shipping hood in place on the chute 2 and a relaxed state when the shipping hood is removed and the tension element has erected the top sign 3 and insertion pins 9 to display the advertising space for attached product information (Verpacking) as seen by the tension element 9 on the crowner 6 and the back wall of the receptacle 2 that in a tension state under the shipping hood 8 the crowner stays horizontal along the top of receptacle 2 and after the shipping hood 8 is removed the tension element 9 erects the crowner 6 by pivoting along groove 7 to display advertising notices (Eichler) to provide a crowner with advertisement that that is integrated into the sales display and is arranged in a space-saving manner to form a sales display that is stocked ready for shipping and automatically assumes its intended position after the removal of a shipping hood preventing loss of signage and reduce set up time. 

Regarding Claim 2, the combination teaches wherein the display header Fig. 1 & 2 top sign 3, locking tabs 12, and insertion pins 9 includes a product indicia display area [0010] The top sign, which is inserted into the rear wall using the plug-in pins provided for this purpose, serves as an advertising space for attaching product information, wherein the product indicia relates to products stored in the tray portion.

Regarding Claim 4, the combination teaches wherein the actuator Fig. 1-3 tension, pulling element 9 ‘111 is an elastic member [0016] A pulling element in the form of a rubber ring 9 is arranged between the crowner 6 and the rear wall 3 ‘111.

Regarding Claim 6, the combination teaches wherein the elastic member is an endless flexible elastic ring or band [0016] A pulling element in the form of a rubber ring 9 is arranged between the crowner 6 and the rear wall 3 ‘111.

Regarding Claim 7, the combination teaches wherein the biasing force [0006] ‘111 causes the header board Fig. 1 & 2 top sign 3 and stem Fig. 1 & 2 insertion pins 9 to pivot [0015,0016] ‘111 about a pivot axis Fig. 1 & 2 bending line 10 to an upright position Fig. 3 ‘111.

Regarding Claim 8, the combination teaches wherein the actuator Fig. 1-3 tension, pulling element 9 applies the biasing force [0006] to the header board Fig. 1 & 2 top sign 3 and the header mount Fig. 1 & 2 locking tabs 12 downward [0051,0052] Discusses the insertion pins 9 sliding into the slots 7 of the rear wall toward the bottom wall of the chute 2 toward a floor of the tray portion  Fig. 1 & 2 chute 2 to engage the stem Fig. 1 & 2 insertion pins 9 with the wall of the tray portion Fig. 1 & 2 back wall of chute 2 to couple the header mount Fig. 1 & 2 locking tabs 12 to the tray portion Fig. 1 & 2 chute 2 in the extended display position [0013] ‘111.

Regarding Claim 9, the combination teaches an external casing Fig. 1 shipping hood 8 ‘111 which encloses the system Fig. 1 and 2 goods carrier and provides a retention force [0016] ‘111 to the header board Fig. 1 & 2 top sign 3 to hold the display in the retracted shipping position Fig. 1 [0016] ‘111.

Regarding Claim 10, the combination teaches wherein the header board Fig. 1 & 2 top sign 3 is configured to automatically self-deploy [0016] ‘111 from the retracted shipping position Fig. 1 [0016] ‘111 to the extended display position Fig. 3 [0016] ‘111 with the external casing removed Fig. 1 shipping hood 8 ‘111.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Verpacking (DE '214) -Eichler (DE '111) as applied to claim 1 above, and further in view of Green (US 6427842).
Regarding Claim 3, the combination does not explicitly teach wherein the display system is sized to fit on a shelf or a countertop at a retail location.
Green teaches a display system for products display stands. Green further teaches wherein the display system Fig. 1 packaging assembly 10 is sized to fit on a shelf or a countertop at a retail location [c.2 l.34-38] One of these advantages is that the packaging assemblies can be designed in standard sizes so that stores can designate standard increments of shelf space, regardless of the size of the product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Green to have the goods carrier 1 be a standard size (Verpacking) as seen by the 1 packaging assembly 10 be designed in standard sizes (Green) so that stores can designate standard increments of shelf space, regardless of the size of the product for ease of storing and reduce shelving set up time.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Verpacking (DE '214) -Eichler (DE '111) as applied to claim 4 above, and further in view of Erickson (US 5600937).
Regarding Claim 5, the combination teaches wherein the elastic member Fig. 1-3 tension, pulling element 9 ‘111 is an elastic cord attached to the tray portion [0016] A pulling element in the form of a rubber ring 9 is arranged between the crowner 6 and the rear wall 3 ‘111.
The combination does not teach wherein the elastic member is an elastic cord with a barb attached to each respective end.
Erickson teaches a rubber band system for keeping flaps in positions. Erickson further teaches wherein the elastic member is an elastic cord Fig. 3 elastic barb 28 with a barb Fig. 3 blunt tips 30 attached to each respective end [c.3 l. 51-56].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Erickson to have the tension element 9 (Eichler) be an elastic barb with blunt tips at both ends of the elastic barb that is strung through holes on the top sign 3 to the back wall of the chute 3 so that the elastic barb with blunt tips connects the top sign 3 to the back wall of the chute 3 to manipulate the movement of the top sign 3 (Verpacking) as seen by the blunt tipped elastic barb 28 with blunt tip 30 at its ends through the apertures 26 in the display card 14 (Erickson) to mount an item upright or vertical in position with the ability to do maintenance by easily replacing the elastic barb by manipulating the blunt tip out of the apertures.

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
Applicant argues that the groove of Eichler cannot be equated to the alleged “stem” in claim 1, and Examiner clarifies that the combination does not change the insertion pins 9 of Verpacking DE ‘214 to the groove 7 of Eichler but to include a tension element at each of the pivotal points of the two insertion pins 9 to a corresponding place on the back wall of the chute 2 near the recess 8 where the tension element begins in a tension state where the top sign 3 is horizontal along the top of chute 2 when a shipping hood in place on the chute 2 and a relaxed state when the shipping hood is removed and the tension element has erected the top sign 3 and insertion pins 9 to display the advertising space for attached product information (Verpacking) as seen by the tension element 9 on the crowner 6 and the back wall of the receptacle 2 that in a tension state under the shipping hood 8 the crowner stays horizontal along the top of receptacle 2 and after the shipping hood 8 is removed the tension element 9 erects the crowner 6 by pivoting along groove 7 to display advertising notices (Eichler) to provide a crowner with advertisement that that is integrated into the sales display and is arranged in a space-saving manner to form a sales display that is stocked ready for shipping and automatically assumes its intended position after the removal of a shipping hood preventing loss of signage and reduce set up time. The result of the combination would have the tension element 9 of Eichler erecting the top sign 3 and insertion pins 9 of Verpacking.
Applicant argues the removal of the rejections of claims 3 and 5 over alleged patentability of  Claim 1, and examiner replies to see bullet 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[US 20080060975] Young teaches a display package with a housing and selectively extending compartments;
[US 20140346069] Pavlu teaches popup element that automatically present when lid of the box is removed;
[US 20190185200] Ertl teaches a product display includes a display header and tray with an elastic band;
[US 20200231329] Cline teaches a retention packaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736